DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-24 and species (6) (said SNAP adheres to solid support through a covalent interaction, see claim 21) in the reply filed on March 18, 2021 is acknowledged.
In view of newly added claims 25-36, this application contains claims directed to the following patentably distinct species:
(7)	obtaining said structured nucleic acid particle (SNAP) that is covalently attached to said single protein by covalently attaching said single protein to said SNAP (claim 25)
(8)	obtaining said structured nucleic acid particle (SNAP) that is covalently attached to said single protein by covalently attaching said single protein to a primer nucleic acid, annealing said primer to a circular DNA template and performing rolling circle amplification (claim 26)
The species are independent or distinct because these species are directed to different methods for obtaining said structured nucleic acid particle (SNAP) that is covalently attached to said single protein. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 12-24 and 27-36. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (7) and (8) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
This application further contains claims directed to the following patentably distinct species:
(9)	said nucleic acid origami comprises DNA (claims 23, 28, and 29)
(10)	said nucleic acid origami comprises RNA (claims 28 and 30)
The species are independent or distinct because these species are directed to different nucleic acid origamis which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 12-22, 24-27, and 31-36. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (9) and (10) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Dr. Jia Rong (Rona) Lamiguiz (Reg. No. 73,844) 
on April 7, 2021 a provisional election was made without traverse to prosecute the invention of species (8) and (9), claims 23, 26, 28, and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25 and 30 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). Claims 12-19, 21-24, 26-29, and 31-36 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) the right sides of Figure 6 related to Peak 1 Fraction to Peak 3 Fraction have some numbers. However, there is no description for these numbers in Figure 6 or Brief Description Of The Drawings related to Figure 6 does not describe these numbers; (2) the right side of Figure 17 has some numbers. However, there is no description for these numbers in Figure 17 or Brief Description Of The Drawings related to Figure 17 does not describe these numbers; (3) left and right sides of Figures 18A to 18F and 19A to 19F have some numbers. However, there is no description for these numbers in Figures 18A to 18F and 19A to 19F or Brief Description Of The Drawings related to Figures 18A to 18F and 19A to 19F does not describe these numbers; (4) “Figures 18C and 18F show colocalization of the SNAPs and streptavidin from Figures 18A and 18B; and Figures 18D and 18F respectively” in paragraph [0049] should be “ Figures 18C and 18F show colocalization of the SNAPs and streptavidin from Figures 18A and 18B; and Figures 18D and 18E respectively”; (5) “Figures 19C and 19F show colocalization of the SNAPs and aptamer from Figures 19A and 19B; and Figures 19D and 19F respectively” in paragraph [0050] should be “Figures 19C and 19F show colocalization of the SNAPs and aptamer from Figures 19A and 19B; and Figures 189 and 19E respectively”; and (6) “assemblyassembleassembly” in paragraph [0187] should be “assemble”. 
Appropriate correction is required.

Claim Objections
Claim 26 is objected to because of the following informality: “(a)” should be “step (a)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 36 contains a limitation “further comprising detecting said single protein using a SNAP having an attached probe and a fluorescent moiety”. Although the specification describes that “[I]n some cases, a SNAP of this disclosure may be designed such that probes may be attached onto the surface of the SNAP. A SNAP with attached probes may be used as a detection reagent. In some cases, a SNAP with attached probes is also labeled with fluorescent moieties to form a fluorescent detection reagent. In some cases, a SNAP with attached probes and fluorescent moieties may provide a high degree of signal amplification. The amount of probes on the SNAP may be titrated to achieve a desired degree of sample amplification. In some cases, differently sized SNAPs may be attached to different probes. In some cases, differently colored SNAPs may be attached to different probes. In some cases a library of different probes may be attached to fluorescently labeled SNAPs such that a first probe is attached to a SNAP which is a different size and/or color from a SNAP each other probe is attached to” (see paragraphs [0226]), paragraphs [0226] of the specification suggested by applicant does not describe a method step for detecting said single protein using a SNAP having an attached probe and a fluorescent moiety as recited in claim 36. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19, 21-24, 26-29, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as vague and indefinite in view of the preamble because it is unclear that the attachment site is larger than what of the protein.  Please clarify. 
Claim 16 recites the limitation “said attachment sites” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “attachment sites” in claim 12. Please clarify. 
Claim 27 is rejected as vague and indefinite. Since claim 27 does not require that a bond which is covalently attached to said single protein is said photocleaveable bond, it is unclear why 
said single protein from said attachment site can be removed by cleaving said photocleaveable bond. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 22, 23, 28, 29, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemeyer et al., (US 2016/0102344 A1, published on April 14, 2016). 
Note that, since there is no definition for “SNAP” in the available prior arts, the specification does not have a definition for “SNAP”, and SNAP production in Example 2 of the specification does not use a bead or particle, SNAP in claim 12 is interpreted as any kind of nucleic acid in the rejection. 
Regarding claims 12, 22-24, 28, 29, 34, and 35, since claim 12 does not provide a number for the diameter of an attachment site on a solid support, Niemeyer et al., teach a method of attaching a single protein to an attachment site on a solid support, wherein the attachment site is larger than a portion of the radius the protein (ie., proteins in DNA origami structure comprising OOIs such as the proteins), the method comprising (a) obtaining a structured nucleic acid particle (SNAP) (eg., DNA origami structure comprising proteins) that is covalently attached to said 
single protein, wherein said SNAP comprises substantial internal complementarity; and (b) then attaching said nucleic acid SNAP to said attachment site (eg., a solid substrate), such that said attachment site is attached to said single protein as recited in claim 12 wherein the diameter of said attachment site (eg., a circle of Figure 4 covered by DNA origami structure comprising the proteins) is less than the diameter of said SNAP as recited in claim 22, said SNAP is DNA origami as recited in claim 23, said SNAP occludes binding of more than one protein to the attachment site as recited in claim 24, said SNAP comprises nucleic acid origami as recited in claim 28, said nucleic acid origami comprises DNA as recited in claim 29, said attachment site is in an array of attachment sites on said sold support as recited in 34, and further comprising non-covalently binding said single protein to a second protein (eg., antibodies for the proteins in OOIs of DNA origami structure) as recited in claim 35 (see paragraph [0069], claims 1-15 and Figure 4). 
Therefore, Niemeyer et al., teach all limitations recited in claims 12, 22-24, 28, 29, 34, and 35. 

Claims 12, 13, 15, 16-19, 21, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drmanac et al., (US Patent No.10,351,909 B2, filed on February 25, 2017 and priority date: June 15, 2005). 
Note that, since there is no definition for “SNAP” in the available prior arts, the specification does not a definition for “SNAP”, and SNAP production in Example 2 of the specification does not use a bead or particle, SNAP in claim 12 is interpreted as any kind of nucleic acid in the rejection. 
Regarding claims 12, 13, 15, 16-19, 21, and 34, since claim 12 does not provide a number for the diameter of an attachment site on a solid support, Drmanac et al., teach a method of attaching a single protein to an attachment site on a solid support, wherein the attachment site is larger than the protein (ie., a portion of the  radius of a protein), the method comprising (a) obtaining a structured nucleic acid particle (SNAP) (eg., one of concatemers 1308) that is covalently attached (eg., by sufhydryl group) to said single protein, wherein said SNAP comprises substantial internal complementarity; and (b) then attaching said nucleic acid SNAP to said attachment site (eg., an attachment site of high density single molecule arrays), such that said attachment site is attached to said single protein as recited in claim 12 wherein said solid support comprises an array of attachment sites, and wherein the distance separating said attachment site from any other attachment site on said array is greater than the diameter of said SNAP (ie., at least a majority of single molecules on high density single molecule arrays have a nearest neighbor distance of 300 nm or greater while one of concatemers in form random coils having a diameter of from about 100 to 300 nm) as recited in claim 13, said SNAP is formed by rolling circle amplification (ie., rolling circle replication (RCR)) as recited in claim 15, said attachment sites on said array are positively charged (ie., a positively charged spot surface that binds negatively charged DNA) as recited in claim 16, said solid support is passivated prior to attaching said SNAPs (eg., coated with a chemical agent such as a fluorine-based carbon compound that renders it unreactive to DNA samples) as recited in claim 17, wherein said SNAP has a diameter between 10 nm and 50 µm (ie., one of concatemers in form random coils having a diameter of from about 100 to 300 nm) as recited in claim 18, said SNAP has a diameter between 10 nm and 5 µm (ie., one of concatemers in form random coils having a diameter of from about 100 to 300 nm) as recited in claim 19, said SNAP adheres to said solid support through a covalent interaction as recited in claim 21, and said attachment site is in an array of attachment sites on said sold support as recited in 34 (see column 3, last paragraph, column 4, first paragraph, columns 13-15 and 18-20, column 24, second paragraph, and columns 31 and 32, and Figure 1E). 
	Therefore, Drmanac et al., teach all limitations recited in claims 12, 13, 15, 16-19, 21, and 34. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al., as applied to claims 12, 13, 15, 16-19, 21, and 34 above, and further in view of Bergo et al., (US 
2012/0077688 A1, published on March 29, 2012). 
	The teachings of Drmanac et al., have been summarized previously, supra. 
	Drmanac et al., does not disclose that said SNAP comprises a photocleaveable bond as recited in claim 14. 
	Bergo et al., teach creating photocleavably tethered DNA amplicons by PCR with universal photocleavably attached primers (see paragraphs [0160] and [0228]). 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 14 by forming SNAP using rolling circle amplification in the presence of universal photocleavably attached primers in view of the prior arts of Drmanac et al., and Bergo et al..  One having ordinary skill in the art would have been motivated to do so because Bergo et al., teach have successfully created photocleavably tethered DNA amplicons by PCR with universal photocleavably attached primers (see paragraphs [0160] and [0228]) and the simple substitution of one kind of primer (ie., the primers taught by Drmanac et al.,) from another kind of primer (ie., the universal photocleavably attached primers taught by Bergo et al.,) during the process of performing the method recited in claim 14 using rolling circle amplification, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the primers taught by Drmanac et al., and the universal photocleavably attached primers taught by Bergo et al., can be used for the same purpose (ie., rolling circle amplification). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to performing the method recited in claim 14 by forming SNAP using rolling circle amplification in the presence of universal photocleavably attached primers in view of the prior arts of Drmanac et al., and Bergo et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
18.	No claim is allowed.  
19.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 8, 2021